Citation Nr: 0313376	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  95-37 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1994 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
sleep apnea.

An October 2000 statement from the veteran's representative 
raises an issue of service connection for sleep apnea 
secondary to service-connected post-traumatic stress 
disorder.  The issue is referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of sleep apnea.

2.  Sleep apnea was first shown many years after service, and 
competent evidence of a nexus between sleep apnea and service 
is not of record.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

The final rule implementing the VCAA was published on August 
29, 2001, 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), and 
is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.
 
First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
August 1994 rating decision provided the veteran with the 
pertinent regulation regarding service connection, 38 C.F.R. 
§ 3.303, and stated that the veteran must provide evidence 
that the disability was incurred in or aggravated by service 
in order to be entitled to service connection for sleep 
apnea.  This required element for service connection was 
reiterated in the March 1996 rating decision, the March 1997 
rating decision, the March 1997 supplemental statement of the 
case, the July 1998 supplemental statement of the case, and 
the December 1999 supplemental statement of the case.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In an October 1995 letter, the RO asked the veteran 
to return an enclosed form authorizing the RO to obtain a 
record of the veteran's medical treatment at Kaiser 
Permanente Hospital.  The letter further requested that the 
veteran identify the VA Medical Centers in Southern 
California where the veteran had received treatment so that 
the RO could obtain all relevant evidence.  In a November 
1996 letter the RO again asked the veteran to return an 
enclosed form authorizing the VA to obtain records of his 
medical treatment.  He was advised that he could contact the 
doctors or hospital himself and tell them to send the 
information to the VA.  He was also told that VA would get 
any reports of VA treatment if he would identify the dates 
and places of treatment.  In addition, in a September 1997 
letter, the RO asked the veteran to complete an enclosed 
medical history form showing all treatment the veteran had 
received for sleep apnea in order to ensure that all relevant 
evidence was of record.  Further, the RO asked the veteran to 
return an enclosed form authorizing the RO to obtain any 
medical records from a non-federal facility.  

In March 2000 the veteran requested that the RO defer his 
appeal regarding service connection for sleep apnea until he 
was able to secure additional evidence to support his claim.  
A May 2000 letter from the RO gave the veteran 60 days to 
provide the additional evidence and informed the veteran that 
the RO would refer his case to the Board if the RO did not 
hear from him within the 60 days.  The veteran failed to 
provide additional evidence within 60 days of the May letter 
from the RO.  The RO sent another letter in February 2001, 
giving the veteran another opportunity to provide the 
additional evidence within 60 days.  It further offered that 
if he preferred the VA to obtain the records for him, he 
could complete the enclosed forms and return them to the RO.  
The RO added that the veteran should notify the RO if he 
needed more time to prepare or procure the additional 
evidence.  The veteran did not respond to the May 2000 or the 
February 2001 letter.

Finally, by Board letter of February 2003 the veteran was 
informed of the VCAA and of the specific provisions therein.  
The letter explained what the VA would do and what he needed 
to do.  The Board finds that the body of correspondence from 
the VA to the veteran has fully informed him of what records 
VA would get and what record he could or should get.  VA has 
made repeated offers to obtain any pertinent medical records 
identified by him from any source.  The dictates of the VCAA 
with regard to notification have been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The record shows that the RO has requested and obtained the 
veteran's service medical and personnel records, as well as 
VA and private treatment records that the veteran has 
identified.  Records have also been obtained from the Social 
Security Administration.  The veteran has not identified any 
additional evidence that would support his claim.

The Board is aware that the RO did not provide the veteran 
with an examination in conjunction with his claim, as he had 
brought forth competent evidence that he has sleep apnea that 
he attributes to service.  However, 38 C.F.R. § 3.326(b) 
(2002) states that, "Provided that it is otherwise adequate 
for rating purposes, any hospital report, or any examination 
report from any government or private institution may be 
accepted for rating a claim without further examination."  
The record contains VA and private treatment reports noting 
sleep apnea.  Thus, the Board finds that these treatment 
reports are adequate and constitute an examination for VA 
purposes under 38 C.F.R. § 3.326(b) and VA has fulfilled its 
duty to assist in that regard.  The duty to obtain 
examination or opinion will be discussed further below.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Factual Background

The service medical records are negative for complaints, 
treatment or findings of tiredness, snoring, sleep 
difficulty, sleep disturbance or sleep apnea.

In December 1993 the veteran filed a claim for service 
connection for sleep apnea.

VA examination reports from June 1969 and January 1994 do not 
address complaints or diagnoses of sleep apnea.  It was noted 
in the latter examination that he was being evaluated for 
possible apnea at Kaiser.

A January 1993 private medical clinical report reflects a 
complaint of very loud snoring for 3 years.  In March 1993 
the veteran reported that his wife complained of his snoring 
for the past 3 to 4 years.  

In a March 1994 sleep study evaluation report, the examiner 
reported that the veteran stated that for the last 5 to 10 
years he had had progressively worsening problems with 
snoring and that over the last year the veteran has begun to 
awaken quite tired in the morning.  The examiner further 
reported that the veteran stated that he had daytime 
tiredness to the point that he frequently fell asleep in 
front of his computer, and that the veteran denied any 
episodes of falling asleep in conversations or having a motor 
vehicle accident secondary to hypersomnolence.  The examiner 
reported that the veteran's sleep study was compatible with 
moderate to moderately-severe obstructive sleep apnea, and 
entered an impression of probable sleep apnea primarily of 
the obstructive nature.

The veteran contended in a November 1994 statement that his 
sleep apnea was service-connected.  He stated that for years 
he had trouble falling asleep and staying asleep the whole 
night, that he had periods of not breathing, and that he 
would frequently wake up in cold sweats.  The veteran stated 
that Kaiser diagnosed the problem as sleep apnea, and that he 
used a CPAP (continuous positive airway pressure) breathing 
apparatus, which masked the ringing noise, thus allowing him 
to fall asleep faster, and which gave him oxygen during the 
periods when he stopped breathing while asleep.

In a March 1995 post-traumatic stress disorder assessment, 
the examiner reported that the veteran's presenting problems 
included chronic post-traumatic stress disorder symptoms with 
poor sleep and depressed mood, unresolved grief, and 
intrusive thoughts of combat events.  The examiner's 
assessment stated that the veteran presented a sad and 
depressed history of remorse and grief in connection with his 
war experience, and that the veteran's motivations stemmed 
from his health concerns.  The examiner assessed the veteran 
with post-traumatic stress disorder and sleep apnea.  History 
was given of poor sleep for the past 5 years.

Outpatient treatment records dated from January 1996 to March 
1999 reflect continuing treatment for post-traumatic stress 
disorder and depression with notations of sleep apnea 
followed by Kaiser and obstructive sleep apnea.  In a 
progress note dated January 1996 the examiner expressed 
suspicion that the veteran had restless leg syndrome which 
could be associated with sleep apnea syndrome.  

In a January 1998 independent medical examination report for 
Social Security Adminstration purposes, the examiner stated 
that the veteran's past medical history included sleep apnea 
which was treated well with a CPAP machine. 
 
In a November 1998 VA outpatient examination report, the 
examiner noted that the veteran stated that he was using the 
CPAP machine only 3 to 4 times per week and that he was 
having difficulty sleeping on the nights when he was not 
using the CPAP.  The examiner noted that the veteran had 
obstructive sleep apnea and strongly recommended that the 
veteran use his sleep apnea machine every night, "as this 
definitely could make him be feeling his general malaise."

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for sleep apnea.

Although the veteran has a current diagnosis of sleep apnea, 
there is no competent evidence showing that sleep apnea was 
incurred in service, and there is no competent evidence of a 
nexus opinion linking the current diagnosis of sleep apnea 
with the veteran's time in service.  The first objective 
medical evidence of sleep apnea symptoms is in January 1993, 
more than 24 years after service.  Without evidence showing 
that sleep apnea was incurred in service and that there is a 
nexus between the current diagnosis and the veteran's time in 
service, the veteran's claim for service connection for sleep 
apnea must fail.

There are numerous medical reports showing current diagnoses 
and treatment for sleep apnea.  Private and VA outpatient 
treatment reports beginning in January 1993 show a current 
diagnosis and treatment for sleep apnea.  These reports, 
however, do not indicate that the veteran's sleep apnea was 
incurred in service or that the veteran's sleep apnea was 
linked to his time in service.  Moreover, in 1993 he gave a 
history of symptoms for three to four years, which would 
place the onset many years after service.  In 1994 he 
provided a five to ten year history of symptoms, still dating 
the onset more than ten years after service.

Although the veteran has asserted that his sleep apnea is the 
result of his time in service, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medial etiology.  See Espiritu v. Derwinksi, 2 
Vet. App. 492, 494 (1992).

The Board notes the veteran's assertion that an independent 
medical opinion is needed because sleep apnea was not a 
recognized disability and could not have been diagnosed when 
he was in service.  Under 38 U.S.C.A. § 5103A the VA has a 
duty to provide a medical examination or obtain a medical 
opinion where either is necessary to make a decision on the 
claim.  An examination or opinion is necessary if the 
evidence as a whole (a) contains competent evidence that the 
claimant has a current disability and (b) indicates that the 
disability or symptoms may be associated with the claimant's 
active service but (c) does not contain sufficient evidence 
for the Secretary to make a decision.  38 U.S.C.A. § 5103A(d) 
(West 2002).  Here, there is no competent evidence that the 
veteran's disability is associated with his service.  The 
competent evidence shows only that he has a current 
disability, and that alone is not enough to trigger the duty 
to provide an examination or obtain a medical opinion.  Wells 
v. Principi, ____F.3d___, No. 02-7404 (April 29, 2003).  The 
Board notes that there is no indication of any symptoms of 
sleep apnea in service or for many years after service, and 
any medical opinion as to a relationship between current 
disability and symptoms or incidents in service would of 
necessity be based on the history as currently provided by 
the veteran and would be speculative at best.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995).  The Board further finds that 
this case does not involve medical complexity or controversy 
so as to warrant an independent expert medical opinion under 
38 C.F.R. § 3.328.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for sleep apnea, and there is no doubt 
to be resolved.  See Gilbert, 1 Vet. App. at 55.





	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for sleep apnea is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

